Per Curiam.
This is one of the Cape Girardeau contests, growing out of the election of 1896 in that county. The contestant, Dr. Morgan, was successful in the circuit court, and Dr.. Brase (who had taken office upon the official certificate, based on the original returns) appealed from the judgment. The office here in question is that of coroner of the county. It is unnecessary to give a full statement of the facts. They coincide in all essential respects with those considered in Hope v. Flentge (1897) 140 Mo. 390. The opinion of the majority of the court in banc in that case is decisive of this. The judgment of the circuit court is affirmed with the concurrence and dissent of the several members of the court as marked in the Sope case.